Title: From George Washington to William Eden, 15 June 1778
From: Washington, George
To: Eden, William


                    
                        Sir,
                        Camp near Valley-forge June 15th 1778
                    
                    On Wednesday evening I had the honor to receive your polite favor of the 9th Instt. If an occasion shall present itself of an interview with  Doctor Ferguson, you may rely Sir, I shall esteem myself happy, in shewing him the civilities due to his literary and social character.
                    I thank you much for your care of the Letters addressed to myself. The one from your Brother Sir Robert, gave me particular satisfaction, as it not only excited a pleasing remembrance of our past intimacy and friendship, during his residence in this Country, but also served to shew that they had not been impaired by an opposition of political sentiments. And you will permit me to add, that if the situation of national affairs would admit, I should be no less desirous of cultivating your acquaintance than you would be of mine.
                    With respect to the other Letters, I shall transmit them to the persons to whom they are directed, as opportunities may offer. I have the Honr to be with great personal esteem & respt Sir, Yr Most Obedt Servt
                    
                        Go: Washington
                    
                